Citation Nr: 9922415	
Decision Date: 08/10/99    Archive Date: 08/24/99

DOCKET NO.  98-11 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1937 to 
October 2, 1941 and from October 13, 1941 to July 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1998 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the RO determined that new 
and material evidence had not been submitted to reopen a 
claim of service connection for hearing loss.  The veteran 
appeals this decision.  


FINDINGS OF FACT

1. Service connection for a hearing loss was denied by means 
of a rating decision in January 1990.
 
2. The post service audiological examination reports 
submitted subsequent to January 1990 are not "new" but are 
cumulative of his hearing loss.  

3.  The testimony from a personal hearing before the RO in 
September 1998 is not "new;" it merely reiterates his prior 
contentions and describes the cumulative symptomatology of 
his hearing loss.   

4.  The evidence of photocopies of pages from a novel are not 
"material" as it does not relate specifically to the 
veteran's case.

5.  A January 1999 letter from Dr. Rama Nathan with an 
attachment of a prior physical examination is not "new" as 
it merely reiterates information which was previously 
associated with the claims folder and considered in the 
January 1990 rating action.  


CONCLUSIONS OF LAW

1.  The RO's January 1990 rating decision, wherein service 
connection for a hearing loss disability was denied, is 
final.  38 U.S.C.A. § 7104 (b) (West 1991).

2.  The evidence submitted subsequent to the January 1990 
decision does not serve to reopen the veteran's claim for 
service connection for a hearing loss disability. 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990).  
See also Evans v. Brown, 9 Vet. App. 273, 284 (1996), wherein 
the Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1998); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans v. Brown, 9 
Vet. App. at 284 (1996).  See Winters v. West, 12 Vet. 
App. 203 (1999), in which the Court held that a three-step 
analysis is necessary.  First, it must first be determined if 
new and material evidence has been submitted under 
38 U.S.C.A. § 3.156(a).  Second, if new and material evidence 
has been presented, the claim is reopened and then it must be 
determined if the claim is well grounded based upon all the 
evidence of record, both old and new.  Third, if the claim is 
well grounded, the Secretary may then proceed to evaluate the 
merits of the claim.  See also Elkins v. West, U.S. Vet. App. 
No. 97-1534 (Feb. 17, 1999) (en banc).

Service connection for hearing loss was denied by the RO by 
means of a rating decision rendered in January 1990 as it was 
determined that his hearing loss was not incurred in, or 
aggravated by service.  The veteran was furnished with notice 
of this decision in February 1990.   At that time, the RO 
considered the evidence of record, which included the 
veteran's service medical records.  The record does not show 
that a notice of disagreement was filed or that an appeal was 
perfected within one year after notification of the RO's 
decision.  Therefore, the decision of January 1990 became 
final in February 1991 (one year after notification).  
38 C.F.R. § 3.104 (1998). 

The evidence submitted after the January 1990 decision 
includes copies of post service audiological examinations, 
testimony from a personal hearing before the RO in September 
1998, photocopies of pages from a novel, and a letter from 
Dr. Rama Nathan with an attachment of a prior physical 
examination.  
 
The post service audiological records are not "new" as they 
are merely cumulative of the progression of the veteran's 
hearing loss disability which was known at the time of the 
prior denial of his claim.  Additionally, the testimony given 
by the veteran in the September 1998 hearing is not "new."  
At the hearing he claimed that his current hearing loss 
disability was due to exposure to traumatic noise while in 
service from various airplanes and combat.  These contentions 
are the same ones that he brought forth and which were 
considered when the RO denied service connection for a 
hearing loss disability in 1990.  Therefore, this evidence 
will not serve to reopen the veteran's claim.  

The photocopies from the popular novel are "new" in that 
they present information that has not been previously 
associated with his claim folder.  However this evidence is 
not "material."  The information does not bear directly and 
substantially on the issue at hand which is whether the 
veteran's hearing loss was either incurred in or was 
aggravated by active service.  The evidence merely gives an 
account of fictional characters experiencing noise due to 
lack of insulation on a C-141 airplane.  This material does 
not address the specifics of the veteran's claim and clearly 
has no bearing on the relationship between a current hearing 
loss disability and his active duty. 

The letter from Dr. Nathan similarly does not constitute 
"new and material" evidence.  The letter from Dr. Nathan, 
along with an attached medical examination, is not "new."  
The medical examination of October 1965, while the veteran 
was in the reserves, was associated with the claims folder 
and was considered when the original decision was rendered in 
1990.   Accordingly, the evidence from Dr. Nathan does not 
serve to reopen the veteran's claim of service connection for 
a hearing loss disability. 

Accordingly, based on the preceding discussion, the Board 
finds that new and material has not been submitted sufficient 
to reopen the veteran's claim for service connection for a 
hearing loss disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998); see also 38 U.S.C.A. § 7104(b) 
(West 1991).



ORDER

New and material evidence has not been submitted to reopen a 
claim of service connection for a hearing loss disability.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

